 


110 HRES 619 IH: Amending the Rules of the House of Representatives to require that whenever a bill or joint resolution is introduced that amends existing law, the sponsor provide to the Clerk an electronic version of a comparative print, and for other purposes.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 619 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Sali (for himself, Mr. Garrett of New Jersey, Mr. Franks of Arizona, Mr. Goode, Mr. Gingrey, Mr. Bishop of Utah, Mr. Fortuño, Mr. Bartlett of Maryland, Mr. Pitts, Mr. Paul, Mr. Burton of Indiana, Mr. Westmoreland, Mr. Miller of Florida, Mr. Conaway, and Mr. Mack) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that whenever a bill or joint resolution is introduced that amends existing law, the sponsor provide to the Clerk an electronic version of a comparative print, and for other purposes. 
 
 
That rule XII of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Comparative print9. (a) A bill or joint resolution that amends existing law may not be received or considered in the House unless the Member, Delegate, or Resident Commissioner presenting such measure also presents an electronic version of a comparative print of any part of the bill or joint resolution proposing to amend any statute and of the statute or part thereof proposing to be amended, showing by appropriate typographical devices the omissions and insertions proposed. 
(b)The Clerk shall post on his Internet website the electronic version of each comparative print presented under paragraph (a) as soon as practicable after it is presented. . 
2. The amendment made by the first section of this resolution shall take effect immediately before noon January 3, 2009. 
 
